          Case 1:18-cv-00295-BLW Document 107 Filed 04/04/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF IDAHO


HONGBO SHAO, et. al.,
                                                              Case No. 1:18-cv-00295-BLW
                                    Plaintiffs,

v.                                                            ORDER
DEBRA L. RIDDLE, et al.,

                                    Defendants.



         Before the Court are a number of motions filed by the Defendants in this case.

Several of these motions have been mooted by the Plaintiff filing a Fourth Amended

Complaint (Dkt. 79).1 Because Defendant Richard K. Getty, R.K. Getty Corporation, and

Cranberry Ridge LLC’s Motion to Dismiss The Third Amended Complaint (Dkt. 59),

Defendants Blackhawk Gold, LLC, Blackhawk Manager, LLC, Blackhawk on the River,

LLC, Idaho State Gold Company, LLC, Idaho State Regional Center, LLC, Lemhi Gold

Trust, LLC, The McCall Associates, LLC’s Motion to Dismiss Third Amended

Complaint (Dkt. 68), and Defendant Desert Rose Capital Management, Inc.’s Motion for

Judgment on the Pleadings (Dkt. 75) all reference the now-superseded Third Amended

Complaint, they will all be DENIED AS MOOT.

1
 The Court will allow Plaintiffs to proceed on their Fourth Amended Complaint (Dkt. 79), despite their failure to
seek leave to amend under Federal Rule of Civil Procedure 15(a)(2), file the required motion to amend under Local
Rule Civil Procedure 15.1, or show good cause why the Court should allow leave to amend after the scheduling
order deadline to do so under Fed. R. Civ. P. 16(b)(4). Should Plaintiffs want to amend their complaint further, they
must first seek leave from the Court.


ORDER –1
       Case 1:18-cv-00295-BLW Document 107 Filed 04/04/19 Page 2 of 2



                                    ORDER

     IT IS HEREBY ORDERED:

  1. Defendant Richard K. Getty, R.K. Getty Corporation, and Cranberry Ridge LLC’s

     Motion to Dismiss The Third Amended Complaint (Dkt. 59) is DENIED AS

     MOOT.

  2. Defendants Blackhawk Gold, LLC, Blackhawk Manager, LLC, Blackhawk on the

     River, LLC, Idaho State Gold Company, LLC, Idaho State Regional Center, LLC,

     Lemhi Gold Trust, LLC, The McCall Associates, LLC’s Motion to Dismiss Third

     Amended Complaint (Dkt. 68) is DENIED AS MOOT.

  3. Defendant Desert Rose Capital Management, Inc.’s Motion for Judgment on the

     Pleadings (Dkt. 75) is DENIED AS MOOT.



                                           DATED: April 4, 2019


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




ORDER –2
